Per Curiam.

Two sales, excluded by the Special Term because they took place shortly after the tax date, must be considered under the decision of this court in People ex rel. Four Park Avenue Corp. v. Lilly (265 App. Div. 68), decided after the trial herein.
The. value of a parcel of real estate, presented as an issue of fact on appeal, is not to be determined merely by reference to prior determinations of the court on other parcels in the same area for the same tax period when the facts in the prior record are substantially different from those presented in the record under consideration. In each ease the assessable value of a parcel of real estate primarily should be determined by the court on the merits of the evidence adduced in the record under consideration. (People ex rel. F. K. S. Estate Corp. v. Miller, 257 App. Div. 638, 639; People ex rel. Hilton v. Fahrenkopf, 279 N. Y. 49, 53.)
On all the evidence in this record and giving due weight to all factors relevant, we sustain the building values found by Special Term but we think the land values should be further reduced.
The order so far as appealed from should be modified by further reducing the assessments to the following amounts:

Year Land Building Total

1939- 1940
1940- 1941
1941- 1942
$1,017,600
$1,017,600
$1,017,600
$555,000
$545,000
$535,000
$1,572,600
$1,562,600
$1,552,600
and as so modified affirmed, with twenty dollars costs and disbursements to appellant.
Present — 'Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified as indicated in opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.